UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 05-6107



DON RHEW,

                                               Petitioner - Appellant,

            versus


THEODIS   BECK,  Secretary,       North   Carolina
Department of Corrections,

                                                Respondent - Appellee.



                              No. 05-6189



DON RHEW,

                                               Petitioner - Appellant,

            versus


THEODIS BECK,    Secretary,       North   Carolina
Department of Corrections,

                                                Respondent - Appellee.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-04-340-1)


Submitted:    November 23, 2005            Decided:   December 13, 2005
Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Don Rhew, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Don Rhew seeks to appeal the district court’s order

denying as untimely his petition filed under 28 U.S.C. § 2254

(2000).    An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000).           A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Rhew has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeals.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                   - 3 -